Title: [Diary entry: 12 April 1788]
From: Washington, George
To: 

Saturday 12th. Thermometer at 54 in the Morning—54 at Noon And 54 at Night. Wind at So. Et. in the Morning, and pretty fresh. Weather lowering. A red Sky in the East horizon at sun rising, & a bur round the Moon last Night. Before 8 Oclock it began to sprinkle a little, which it continued to do by intervals till about 10 oclk. when it set into a constant, but not a hard rain till past 12 & ceased. Afternoon clear. Visited the Neck, Muddy hole, and Dogue run Plantations; and was prevented going to the others by the Rain. In the Neck, the Sowing, Seeding with grass, harrowing &ca. of 100 Bushels of Barley was compleated but the cross harrowing of the So. Et. part was not accomplished till after the Rain & being in part done (for dispatch) with the large or drag harrow it is not improbable but that the grass-seeds may be buried too deep. This Barley was sown on a single plowing, which was insufficient, but where the ground was stiff & clody I ordered it to be harrowed till it was tolerably well reduced before the Barley should be sown and being harrowed & cross harrowed afterwards upon the whole

might be said to be in good order. The Post & Rail fence to the gut was compleated this afternoon. Women repairing fences, & ploughs listing for Corn. At Muddy hole, recommenced Sowing of Barley in No. 1; North of the Quarter & following the Plows. The women returned to the New ground to Work. At Dogue-run, Plowing for Sowing & harrowing in Barley and grass Seeds. Women cross Hoeing as yestery.